Title: To George Washington from James Lovell, 6 December 1775
From: Lovell, James
To: Washington, George



Boston Prison Decr 6th 1775.

I address your Excellency upon a Matter greatly important in its Consequences to more than myself. And, though I am personally unknown to you, I shall proceed without any other

Ceremony than just to beg you would not attribute my Abruptness to the Consideration of the Chanel by which my Letter will be conveyed, but to my Embarrassment in an Aim to express by Words, my real Veneration of your publick Character.
Charged with being “a Spy and giving Intelligence to the Rebels,” I have been suffering the Pains & Indignities of Imprisonment from the 29th of June last without any Sort of Trial.
Capt. Balfour, Aid de Camp to General Howe, some Time ago, directed Mrs Lovell to tell me, from the Commander in Chief, that I must obtain the Exchange of Colll Skeene and his Son as the only Condition of my Enlargement, and I have waited Weeks from that in a vain Hope of being enabled to write with more Precission to your Excellency.
I have no Argument but of a private Nature to make use of upon this Occasion; and it is addressed to your Excellency’s Humanity, which, I am well satisfied, will attend the Decissions of your Wisdom: I myself am reduced to such a Risque of Life and my Family to such Miseries, by my Imprisonment, as to make both the Objects of Compassion to all who are not learnedly barbarous & cruel. I am Your Excellency’s devoted Servant

James Lovell

